DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 3, 4, 16, 17 and 18 allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Franklin (US 2018/0285007).
Regarding claim 1, Franklin teaches:
A cache memory system comprising: a cache memory capable of storing first data to be read or written by a processor; and 	[0062] A device driver may be further configured to provide a cache interface 133 for caching data using the non-volatile memory system 102. A device driver may further comprise a non-volatile memory device interface 139 that is configured to transfer data, commands, and/or queries to the non-volatile memory media controller 126 over a bus 125.
a cache controller configured to execute a refresh, the refresh including reading the first data stored in the cache memory and writing the read first data to the cache memory,     [0039] shows that the volatile memory may be unavailable for a refresh window or time period (e.g., between about 160 ns and 350 ns, or the like) during which data is read from and written back to the volatile memory cells to preserve the data, either reading and writing the data within the memory element 123 or reading the data our from the memory element 123 to a controller 126 and back to the memory element 123.
wherein when executing the refresh, the cache controller is configured to exchange the first data stored in a first area of the cache memory for second data stored in a second area of the cache memory.	Claim 25 shows rotating data within the one or more regions after receiving a first refresh trigger of the one or more of the refresh triggers and moves data from the one or more regions to a different one or more regions of the non-volatile memory after receiving a second refresh trigger of the one or more of the refresh triggers.
a first index is assigned to the first area, and the cache controller is configured to select the second area as an exchange destination from a plurality of areas to which the first index is assigned.	[0097] shows that the maintenance circuit 506 may swap one or more used portions of a non-volatile memory element 123 with one or more less used portions of the non-volatile memory element 123 by moving one or several locations (“areas”) during one refresh period, and moving a next location during a next refresh period, or the like. To swap one location of memory for another, in certain embodiments, the maintenance circuit 506 may use multiple refresh periods (e.g., read location x (“first area”) during a first refresh period, read location y (“second area”) during a second refresh period, write data from location x in location y during a third refresh period, write data from location y in location x during a fourth refresh period, increment a refresh pointer during a fifth refresh period, repeat the process for another swap, or the like). [0042] shows that a maintenance operation comprises a memory refresh operation, such as a garbage collection or storage capacity recovery operation… to move valid data, rotating data within a single memory region, or the like. [0042] further shows that a region of memory may comprise… a chip, a die, a die plane, or the like (“index”).

Regarding claim 5, Franklin teaches:
wherein the cache controller is configured to manage first deterioration information corresponding to the first area and second deterioration information corresponding to the second area, and select the first area and the second area for exchange based on the first deterioration information and the second deterioration information.	[0096] the maintenance circuit 506 performs a maintenance operation comprising a memory wear leveling operation. For example, the maintenance circuit 506 may perform a memory wear leveling operation reading data from a region of a non-volatile memory element 123 and writing at least a portion of the read data to a different region of a non-volatile memory element 123 (e.g., providing wear leveling between different regions of one or more non-volatile memory elements 123, such as a block, a page, a word line, a die, a die plane, a chip, and/or another region of memory).

Regarding claim 8, Franklin teaches:
wherein the cache controller is configured to: manage a plurality of pieces of deterioration information for each of a plurality of areas of the cache memory; and select the first area and the second area for exchange based on the pieces of deterioration information.    [0096] the maintenance circuit 506 may perform a memory wear leveling operation or other maintenance operations such as a garbage collection or storage capacity recovery operation to move valid data to a different region of memory while recovering storage capacity of unused or invalid data, rewriting data to a different region of memory to prevent data loss, or the like during a predefined period of time after the interface circuit 502 receives a refresh command (e.g., periodically in response to a predefined temperature condition, a predefined time condition, a predefined read disturb condition, a predefined write disturb condition, or the like being satisfied prior to the interface circuit 502 receiving the refresh command, or the like).
	
Regarding claim 9, Franklin teaches:
wherein the cache controller is configured to: select the first area and the second area and executes a refresh of exchange the first data for the second data in a case where a condition for determining whether or not to perform the exchange is satisfied; and 	[0096] the maintenance circuit 506 may perform a memory wear leveling operation or other maintenance operations such as a garbage collection or storage capacity recovery operation to move valid data to a different region of memory while recovering storage capacity of unused or invalid data, rewriting data to a different region of memory to prevent data loss, or the like during a predefined period of time after the interface circuit 502 receives a refresh command (e.g., periodically in response to a predefined temperature condition, a predefined time condition, a predefined read disturb condition, a predefined write disturb condition, or the like being satisfied prior to the interface circuit 502 receiving the refresh command, or the like).
execute a refresh of writing the first data stored in the first area in the cache memory to the first area in a case where the condition is not satisfied.	[0039] shows that the volatile memory may be unavailable for a refresh window or time period (e.g., between about 160 ns and 350 ns, or the like) during which data is read from and written back to the volatile memory cells to preserve the data, either reading and writing the data within the memory element 123 or reading the data our from the memory element 123 to a controller 126 and back to the memory element 123.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 2018/0285007)	in view of Saviotti (US 11263125).
Regarding claim 6, Franklin does not explicitly teach, but Saviotti teaches:
wherein the first deterioration information is the number of times of first write for the first area, the second deterioration information is the number of times of second write for the second area, and the cache controller is configured to select the first area as an exchange source in a case where the number of times of the first write is equal to or more than a first threshold, and select the second area as an exchange destination in a case where the number of times of the second write is equal to or less than a second threshold.		Col. 5, lines 30-40 shows that a user requests to write a sector in the memory circuit 10 102: find current POD hosting the requested sector, {x} 104: is POD-to-POD threshold reached? 106: with threshold at 104 reached, find a free sector {y} with lowest number of writes 108: write user target sector “x” to sector “y” found 110.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory maintenance operation during refresh taught by Franklin with the method/system of managing memory sector swapping based on write transactions taught by Saviotti. The motivation for doing so would have been to provide a reliable solution for (memory) wear leveling suited for use in various applications and also provide solutions that are resilient in respect of data corruption in case of loss of power during wear leveling operations. This would facilitate a prolonged life of applications in compliance with desirable lifetime performance. This is taught by Saviotti in col. 2, lines 3-21.
		
Regarding claim 7, Saviotti teaches:	
wherein the cache controller is configured to manage the number of times of write for each of the areas, select the first area with a maximum number of times of write as an exchange source among the areas to which the first index is assigned, and select the second area with a minimum number of times of write as the exchange destination among the areas to which the first index is assigned.	Col. 5, lines 30-40 shows that a user requests to write a sector in the memory circuit 10 102: find current POD hosting the requested sector, {x} 104: is POD-to-POD threshold reached? 106: with threshold at 104 reached, find a free sector {y} with lowest number of writes 108: write user target sector “x” to sector “y” found 110.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 2018/0285007) in view of Fuoco (US 6408345).
Regarding claim 10, Franklin does not explicitly teach, but Fuoco teaches:
wherein in a case where the first data is written to a write unit area of the cache memory, the cache controller reads third data corresponding to the write unit area from the main memory, writes the third data to the write unit area of the cache memory, and executes a read-modify-write for updating the write unit area with the first data received from the processor.	Col. 8, line 64 to col. 9, line 15. Read miss state machine 334 is triggered upon a read miss and handles requesting read miss data from the main memory and storing it in level two unified cache 130. Write miss state machine 235 is triggered upon a write miss. In the preferred embodiment level two unified cache 130 implements a write allocation policy. Upon a write miss the data at the miss address is recalled from the main memory and stored in level two unified cache 130. The write then completes within the cache. Write allocation may save a read miss or write miss to the same cache entry. Write miss state machine 235 controls the process of handling the write miss. Victim eviction service state machine 236 is triggered for any cache entry replacement. If the cache entry is clean, that is if it has not been changed within the level two unified cache 130, then the victim cache entry is merely replaced. If the cache entry is dirty, that is if it had been changed within the level two unified cache 130, then the victim cache entry must be written back to main memory when replaced.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory maintenance operation during refresh taught by Franklin with the cache memory operation method/system of Fuoco. The motivation for doing so would have been to enable better utilization of the data movement hardware and to achieve better cache performance. This is taught by Fuoco col. 2, lines 40-43.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 2018/0285007) in view of Pong (US 2007/0239938).
Regarding claim 11, Franklin does not explicitly teach, but Pong teaches:
wherein the cache controller is configured to write the first data including a tag which is an identifier of data stored in a cache line, valid information, update information, history information, and the data to a cache line of the cache memory.		0050] FIG. 4 illustrates an example cache architecture comprising a data cache 400, a tag cache 402 including dirty bits 404, presence bits 406 and valid bits 408.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory maintenance operation during refresh taught by Franklin with the cache architecture of Pong. The rationale for doing so would have been that use of tag and status registers to store information about individual cache lines would provide a reliable, well-known means to keep track of and control/perform cache line operation and management with a reasonable expectation of success.
				
Regarding claim 12, Pong teaches:			
wherein the cache memory includes a first table and a second table, the first table is a table for managing tag information including a tag which is an identifier of data stored in a cache line included in the cache memory, valid information, update information, and history information, and the second table is a table for managing the data corresponding to the tag information.	[0050] FIG. 4 illustrates an example cache architecture comprising a data cache 400, a tag cache 402 including dirty bits 404, presence bits 406 and valid bits 408, a comparator 410, an AND gate 412 and inverters 414.
				
Regarding claim 13, Franklin teaches:
A cache memory system comprising: a cache memory capable of storing first data to be read or written by a processor; and 	[0062] A device driver may be further configured to provide a cache interface 133 for caching data using the non-volatile memory system 102. A device driver may further comprise a non-volatile memory device interface 139 that is configured to transfer data, commands, and/or queries to the non-volatile memory media controller 126 over a bus 125.
a cache controller configured to execute a refresh, the refresh including reading the first data stored in the cache memory and writing the read first data to the cache memory,     [0039] shows that the volatile memory may be unavailable for a refresh window or time period (e.g., between about 160 ns and 350 ns, or the like) during which data is read from and written back to the volatile memory cells to preserve the data, either reading and writing the data within the memory element 123 or reading the data our from the memory element 123 to a controller 126 and back to the memory element 123.
wherein when executing the refresh, the cache controller is configured to exchange the first data stored in a first area of the cache memory for second data stored in a second area of the cache memory,	Claim 25 shows rotating data within the one or more regions after receiving a first refresh trigger of the one or more of the refresh triggers and moves data from the one or more regions to a different one or more regions of the non-volatile memory after receiving a second refresh trigger of the one or more of the refresh triggers.
an index is assigned to the first area and the second area,	[0097] shows that the maintenance circuit 506 may swap one or more used portions of a non-volatile memory element 123 with one or more less used portions of the non-volatile memory element 123 by moving one or several locations (“areas”) during one refresh period, and moving a next location during a next refresh period, or the like. To swap one location of memory for another, in certain embodiments, the maintenance circuit 506 may use multiple refresh periods (e.g., read location x (“first area”) during a first refresh period, read location y (“second area”) during a second refresh period, write data from location x in location y during a third refresh period, write data from location y in location x during a fourth refresh period, increment a refresh pointer during a fifth refresh period, repeat the process for another swap, or the like). [0042] shows that a maintenance operation comprises a memory refresh operation, such as a garbage collection or storage capacity recovery operation… to move valid data, rotating data within a single memory region, or the like. [0042] further shows that a region of memory may comprise… a chip, a die, a die plane, or the like (“index”).
Pong teaches wherein the cache memory includes a first table and a second table, the first table is a table for managing tag information including a tag which is an identifier of data stored in a cache line included in the cache memory, valid information, update information, and history information, and the second table is a table for managing the data corresponding to the tag information.	[0050] FIG. 4 illustrates an example cache architecture comprising a data cache 400, a tag cache 402 including dirty bits 404, presence bits 406 and valid bits 408, a comparator 410, an AND gate 412 and inverters 414.
wherein in a case where the data is moved in the second table, the cache memory moves the tag information to a position corresponding to a movement destination of the data in the first table.	[0050] To access a particular entry, 10 bits of index 304 are used to identify the corresponding tag in the tag cache 402 as shown. Next, 20 bits of tag 306 are compared to 20 bits of tag 416 stored in the tag cache 402 to determine if the respective data entry corresponds to that requested by address 300.
				
Regarding claim 14, Franklin teaches:
A cache memory system comprising: a cache memory capable of storing first data to be read or written by a processor; and 	[0062] A device driver may be further configured to provide a cache interface 133 for caching data using the non-volatile memory system 102. A device driver may further comprise a non-volatile memory device interface 139 that is configured to transfer data, commands, and/or queries to the non-volatile memory media controller 126 over a bus 125.
a cache controller configured to execute a refresh, the refresh including reading the first data stored in the cache memory and writing the read first data to the cache memory,     [0039] shows that the volatile memory may be unavailable for a refresh window or time period (e.g., between about 160 ns and 350 ns, or the like) during which data is read from and written back to the volatile memory cells to preserve the data, either reading and writing the data within the memory element 123 or reading the data our from the memory element 123 to a controller 126 and back to the memory element 123.
wherein when executing the refresh, the cache controller is configured to exchange the first data stored in a first area of the cache memory for second data stored in a second area of the cache memory,	Claim 25 shows rotating data within the one or more regions after receiving a first refresh trigger of the one or more of the refresh triggers and moves data from the one or more regions to a different one or more regions of the non-volatile memory after receiving a second refresh trigger of the one or more of the refresh triggers.
an index is assigned to the first area and the second area,	[0097] shows that the maintenance circuit 506 may swap one or more used portions of a non-volatile memory element 123 with one or more less used portions of the non-volatile memory element 123 by moving one or several locations (“areas”) during one refresh period, and moving a next location during a next refresh period, or the like. To swap one location of memory for another, in certain embodiments, the maintenance circuit 506 may use multiple refresh periods (e.g., read location x (“first area”) during a first refresh period, read location y (“second area”) during a second refresh period, write data from location x in location y during a third refresh period, write data from location y in location x during a fourth refresh period, increment a refresh pointer during a fifth refresh period, repeat the process for another swap, or the like). [0042] shows that a maintenance operation comprises a memory refresh operation, such as a garbage collection or storage capacity recovery operation… to move valid data, rotating data within a single memory region, or the like. [0042] further shows that a region of memory may comprise… a chip, a die, a die plane, or the like (“index”).
Pong teaches wherein the cache memory includes a first table and a second table, the first table is a table for managing tag information including a tag which is an identifier of data stored in a cache line included in the cache memory, valid information, update information, and history information, and the second table is a table for managing the data corresponding to the tag information.	[0050] FIG. 4 illustrates an example cache architecture comprising a data cache 400, a tag cache 402 including dirty bits 404, presence bits 406 and valid bits 408, a comparator 410, an AND gate 412 and inverters 414.
wherein in a case where the tag information is moved in the first table, the cache memory moves the data to a position corresponding to a movement destination of the tag information in the second table.	[0050] To access a particular entry, 10 bits of index 304 are used to identify the corresponding tag in the tag cache 402 as shown. Next, 20 bits of tag 306 are compared to 20 bits of tag 416 stored in the tag cache 402 to determine if the respective data entry corresponds to that requested by address 300.
				
Regarding claim 15, Pong teaches:				
wherein the cache memory is an N-way set-associative cache memory.	     [0060] in a L1 2-way set associative cache, any particular location in main memory can be cached in either of two locations in the L1 data cache. Since each location in main memory can be cached in either of two locations in the cache, to determine which of the two locations hold the data, the least significant bits of the memory location's index is used as the index for the cache memory with two way entries for each index.


Response to Arguments
Applicant’s arguments, filed 8/16/2022, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 5/17/2022 has been withdrawn.

Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
In page 11, applicant argues:

“In amended Claim 1, both the first area from which data is moved and the second area to which the data is moved have the first index. In other words, in amended Claim 1, the first index is allocated to a plurality of areas including the first area and the second area. The second area is selected from the areas to which the first index is allocated. Data is moved from the first area to the second area. 
In contrast, Franklin merely teaches common wear leveling, a process to lengthen the lifetime of a memory by controlling the process so that writing is evenly performed for each  
region of the memory. Franklin does not disclose or suggest that the region from which data is moved and the region to which the data is moved have the same index. 
As described above, the noted Claim 2 feature now stated in amended Claim 1 is not disclosed in Franklin, paragraph [0042].

Applicant respectfully traverses the outstanding §103 rejection of Claims 13 and 14, because in Applicant's view, amended Claims 13 and 4, which include subject matter derived from original Claim 2, patentably defines over Franklin and Pong as next discussed.”

The Examiner notes that the following in Franklin teaches the claimed “a first index is assigned to the first area, and the cache controller is configured to select the second area as an exchange destination from a plurality of areas to which the first index is assigned.” Specifically the claimed “area” and “index” are interpreted as locations and regions, respectively in memory system of Franklin. 
[0097] shows that the maintenance circuit 506 may swap one or more used portions of a non-volatile memory element 123 with one or more less used portions of the non-volatile memory element 123 by moving one or several locations (“areas”) during one refresh period, and moving a next location during a next refresh period, or the like. To swap one location of memory for another, in certain embodiments, the maintenance circuit 506 may use multiple refresh periods (e.g., read location x (“first area”) during a first refresh period, read location y (“second area”) during a second refresh period, write data from location x in location y during a third refresh period, write data from location y in location x during a fourth refresh period, increment a refresh pointer during a fifth refresh period, repeat the process for another swap, or the like). 
[0042] shows that a maintenance operation comprises a memory refresh operation, such as a garbage collection or storage capacity recovery operation… to move valid data, rotating data within a single memory region, or the like. [0042] further shows that a region of memory may comprise… a chip, a die, a die plane, or the like (“index”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133